t c memo united_states tax_court martin ament petitioner v commissioner of internal revenue respondent janie ament petitioner v commissioner of internal revenue respondent docket nos 10911-07l 10912-07l filed date a lavar taylor for petitioners mindy s meigs for respondent memorandum opinion kroupa judge these consolidated1 collection review matters are before the court in response to notices of 1these cases have been consolidated for purposes of trial briefing and opinion determination concerning collection action s under sec_6320 and or determination notices pertaining to trust fund recovery penalties tfrps assessed against petitioners for the taxable periods ending september and date march june september and date and date periods at issue we must determine whether it was appropriate for respondent to assess the tfrps against petitioners we find that the assessments were appropriate background some of the facts have been stipulated and are so found the stipulations of fact and their accompanying exhibits are incorporated by this reference petitioners resided in california at the time they filed the petitions petitioner martin ament mr ament was the president and chief_executive_officer of martin m ament enterprises inc mmae and his wife janie ament mrs ament was vice president of mmae mmae manufactured cabinetry and accessories for telecommunications equipment and data centers mmae experienced great growth with the technology boom but began incurring financial troubles in mmae accrued more than dollar_figure of unpaid employment_tax liabilities for the periods at issue respondent thereafter sent petitioners notice sec_2all section references are to the internal_revenue_code unless otherwise indicated of proposed trust fund recovery penalty tfrp assessments letters with respect to mmae’s unpaid employment_taxes the letters provided petitioners with an opportunity for a pre-assessment conference with respondent’s appeals_office mmae filed for chapter bankruptcy bankruptcy shortly after issuance of the letters petitioners timely filed a written appeal in response to the letters petitioners’ counsel participated in a conference with appeals officer maria e magers roberts ao roberts petitioners each signed a waiver extending the limitations_period for assessment of the tfrps ao roberts and petitioners subsequently agreed to settle the administrative appeal mr ament agreed to the assessment of the total amount of the tfrps and mrs ament agreed to the assessment of a reduced_amount of tfrps as part of petitioners’ agreement with respondent respondent agreed to refrain from collection activity unless mmae defaulted on payment under its bankruptcy plan_of_reorganization bankruptcy plan the bankruptcy plan required mmae to pay the internal_revenue_service irs a dollar_figure administrative claim a dollar_figure priority claim a dollar_figure secured claim and a dollar_figure general unsecured claim respondent assessed the penalties against petitioners pursuant to the agreement reached in the appeals_conference 3all amounts are rounded to the nearest dollar mmae failed however to timely pay all the irs claims required by the bankruptcy plan respondent attempted to contact petitioners regarding those payments by mail and by visiting their last_known_address but petitioners never responded respondent thereafter sent notices of federal_tax_lien filings lien filings to petitioners to collect the unpaid tfrps petitioners timely filed separate requests for a collection_due_process cdp hearing petitioners claimed that even though they had consented to the assessments of the tfrps in their agreement with ao roberts the assessments should be abated because respondent had agreed to refrain from collection action and the lien filings constituted collection action settlement officer wendy clinger so clinger held a cdp hearing with petitioners’ counsel petitioners’ counsel argued that the lien filings violated the terms of the limitations_period waiver the terms of the agreements with ao roberts and the terms of the bankruptcy plan petitioners’ counsel did not dispute petitioners’ liability for the tfrps and did not propose any collection alternatives so clinger reviewed the case history and verified that respondent had properly assessed the tfrps so clinger also received a memorandum from respondent’s counsel advising her that mmae was not fully current on its bankruptcy plan payments respondent’s counsel nonetheless recommended that the liens filed against petitioners be withdrawn to enable petitioners to obtain necessary financing for mmae’s operations withdrawing the liens would give petitioners an opportunity to enable mmae to make the required bankruptcy plan payments so clinger concurred with counsel’s recommendation and withdrew the liens filed against petitioners so clinger concluded in the determination notices to withdraw the liens but declined to abate the assessments of the tfrps for the periods at issue respondent sent petitioners determination notices with respect to the tfrps at issue petitioners timely filed petitions contesting so clinger’s determination not to abate the assessments of the tfrps discussion we are asked to determine whether respondent must abate the assessment of the tfrps against petitioners respondent argues that we should apply an abuse_of_discretion standard of review in reviewing the determination notices petitioners contend that we should apply a de novo standard in reviewing the determination notices under either standard we would reach the same result on the record in this case accordingly we need not decide which standard of review applies see kohn v commissioner tcmemo_2009_117 see also green v commissioner tcmemo_2009_ petitioners argue that so clinger should have abated the assessments of the tfrps against petitioners on the ground that the assessments were procedurally defective we disagree trust fund penalties are not subject_to the deficiency procedures provided in sec_6212 and sec_6213 sec_6671 331_f2d_493 9th cir 114_tc_171 the irs must mail the taxpayer a notice typically done through a letter or notify the taxpayer in person that it intends to assess a_trust fund penalty before the period for assessing the penalty expires sec_6672 so clinger reviewed the case history and verified that the assessments were valid she confirmed that petitioners received the required letters before they contested the notices in a pre-assessment conference with ao roberts so clinger also reviewed and considered among other things the limitation period waivers petitioners executed petitioners agreed to the assessments in their agreements with ao roberts correspondence between petitioners and appeals concerning the execution of the waivers further substantiates that petitioners agreed to the assessment of the tfrps so clinger concluded that petitioners received all notices and were accorded all rights to which they were entitled regarding the assessments petitioners also argue that the lien filings violated their agreement with ao roberts the liens were withdrawn withdrawing the liens has no impact on the validity of the assessments moreover we note that petitioners provided no records to so clinger to establish that mmae had made the bankruptcy plan payments or that mmae was not in default in fact so clinger reviewed the bankruptcy plan payments and found that mmae was indeed delinquent on its payments accordingly we affirm so clinger’s determination that the assessments at issue were valid we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decisions will be entered for respondent
